Citation Nr: 0905356	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a result of exposure to 
herbicides.

3.  Entitlement to service connection for Agent Orange 
exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for peripheral 
neuropathy, as a result of exposure to herbicides.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as a result of exposure to 
herbicides.

7.  Entitlement to service connection for hepatitis with 
liver damage, as a result of exposure to herbicides.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of May 2005 and June 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony at a Travel Board Hearing 
before the undersigned Acting Veterans Law Judge in November 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Board notes that the Veteran 
submitted additional medical evidence at the November 2008 
hearing which has not yet been considered by the RO.  
However, the Veteran included a waiver of initial RO 
consideration of that evidence.  38 C.F.R. § 20.1304(c) 
(2008).

The issues of service connection for PTSD, service connection 
for peripheral neuropathy, service connection for GERD, and 
service connection for hepatitis with liver damage are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to 
herbicides.

2.  There is competent medical evidence showing that the 
Veteran's diagnosed skin cancer is etiologically related to 
service.

3.  IBS was not present in service and has not been shown to 
be etiologically related to service.

4.  Agent Orange exposure, in and of itself, is not a 
disability for VA compensation purposes; moreover, the 
Veteran's claimed monoclonal gammopathy is a laboratory 
findings but not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  IBS was not incurred or aggravated during active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303 (2008).

3.  The criteria for service connection for Agent Orange 
exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  Acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Skin cancer, hepatitis, GERD and IBS are not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of skin cancer, hepatitis, GERD 
or IBS in humans.  See 38 C.F.R. § 3.309(e).

Analysis

Skin Cancer

The Veteran contends that service connection is warranted for 
skin cancer because it was initially manifested in service or 
is etiologically related to service, to include his being 
exposed to Agent Orange.  Specifically, the Veteran contends 
that he suffered from severe sunburn in Vietnam.  

Because the Veteran served in Vietnam, his exposure to 
herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
However, as noted above, skin cancer is not subject to 
presumptive service connection on the basis of herbicide 
exposure because the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of skin 
cancer in humans.  

The Board has also considered whether service connection for 
skin cancer is warranted on a direct basis.  The medical 
evidence of record shows that the Veteran has been diagnosed 
with skin cancer in the form of basal-cell carcinomas.  See 
2003-2004 outpatient treatment records from the VA Medical 
Center in Battle Creek (Battle Creek VAMC).  The Board also 
notes that on VA examination in February 2005, the Veteran 
was found on physical examination to have three basal-cell 
cancers of the right arm and one basal-cell cancer of the 
right shoulder.  The examiner noted the Veteran's report of 
having sunburns in Vietnam as well as during his childhood.

In addition to the Veteran's medical opinion, the February 
2005 VA examiner also gave an opinion addressing the etiology 
of the Veteran's currently diagnosed skin cancer.   The 
examiner opined that "since sun exposure and sunburns is a 
known cause of skin cancer, benefit of the doubt is given to 
the Veteran and [the] basal-cell cancers might be considered 
to be service connected."  As there is no contradictory 
medical opinion of record, the Board concludes that the 
preponderance of the evidence supports granting service 
connection for skin cancer.

Irritable Bowel Syndrome

The Veteran contends that service connection is warranted for 
IBS because it was initially manifested in service or is 
etiologically related to service, to include his being 
exposed to Agent Orange.  

Because the Veteran served in Vietnam, his exposure to 
herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
However, as noted above, IBS is not subject to presumptive 
service connection on the basis of herbicide exposure because 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of IBS in humans.  

The Board has also considered whether service connection is 
warranted on a direct basis for IBS.  The Veteran contends 
that he suffered from food poisoning while in Vietnam as a 
result of being given rotten meat to eat.  He claims the food 
poisoning "ripped his butt out" and caused him to have 
surgery.  According to the Veteran, this alleged incident in 
service led to his development of his currently demonstrated 
IBS.  

The service treatment records are negative for any 
complaints, treatment or diagnosis for food poisoning or IBS, 
and, although the service treatment records show that the 
Veteran underwent surgery in November 1967 for rectal 
internal and external hemorrhoids, there is no evidence of 
the Veteran undergoing surgery in service to repair damage to 
his rectum caused by food poisoning.  The Board would point 
out that hemorrhoids are an intrinsically different disorder 
affecting different organs and function of the 
gastrointestinal system from IBS.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7319 (irritable colon syndrome), 7336 
(hemorrhoids).  Furthermore, the report of the Veteran's 
discharge examination conducted in September 1969 contains no 
notations of a problem with irritable bowels and no diagnosis 
of IBS.  The accompanying medical history report indicates 
that the Veteran checked "yes" as to prior stomach, liver, 
or intestinal trouble, but he denied frequent indigestion and 
specifically reported only stomach and hemorrhoid problems.  
No problems specific to the intestine were described.

There is no medical evidence documenting the presence of IBS 
until many years following the Veteran's discharge from 
service.  IBS first appears in the Veteran's VA medical 
problem list in 2004.  In addition, in an August 2006 
statement, T.Q., MD listed GERD as one of the medical 
problems he was treating the Veteran for.  T.Q. continued to 
list GERD as one of the Veteran's medical problems being 
treated in his May 2007, August 2007 and September 2007 
letters.  However, T.Q. did not suggest that the Veteran's 
IBS is related to his military service.  

The Veteran was also diagnosed with IBS during a May 2007 VA 
examination.  During the examination, the examiner noted that 
the Veteran did not have a history of trauma to the rectum or 
anus.  He also noted that the Veteran did not have problems 
with IBS until after his discharge from service.  
Accordingly, the examiner opined that the Veteran's IBS 
developed after service.

The Veteran, as a medical doctor, opines that his currently 
demonstrated IBS is related to his active military service.  
However, the Veteran's opinion lacks credibility and, 
accordingly, probative value he did not report any food 
poisoning or intestine symptoms at separation from service in 
September 1969, even though he confirmed stomach and 
hemorrhoid problems.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).  Furthermore, the Veteran has not provided a 
detailed rationale for his opinion.  Therefore, the Board 
finds the opinion of the May 2007 VA examiner to be far more 
persuasive.

For the reasons and basis stated above, the Board concludes 
that service connection for IBS is not warranted, and the 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

Agent Orange Exposure

Initially, the Veteran claimed that he was entitled to 
service connection solely on the basis of him being exposed 
to Agent Orange during active military service in Vietnam.  

However, in a May 2007 statement, the Veteran's private 
physician, T.Q., MD claimed that he was treating the Veteran 
for monoclonal gammopathy of unknown significance and that 
the disorder is related to the Veteran's exposure to Agent 
Orange in service.  Furthermore, in the subsequent September 
2008 VA Form 646, the issue was phrased as service connection 
for Agent Orange exposure, to include monoclonal gammopathy.  
Most recently, during the November 2008 Travel Board hearing, 
it was noted that the Veteran is making a claim for service 
connection for residuals of Agent Orange exposure.  As such, 
the Board will discuss whether service connection is 
warranted for exposure to Agent Orange as well as whether 
service connection is warranted for Agent Orange exposure, to 
include monoclonal gammopathy.

To the extent that the Veteran contends that service 
connection is warranted for monoclonal gammopathy due to his 
exposure to Agent Orange in service, the Board notes that 
because the Veteran served in Vietnam, his exposure to 
herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
However, as noted above, monoclonal gammopathy is not subject 
to presumptive service connection on the basis of herbicide 
exposure because the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of 
monoclonal gammopathy in humans.  

The Board also notes that as the Veteran, through his 
representative, argues in the September 2008 Form 646; 
service connection may be granted for a disability on a 
direct basis, even if it cannot be granted based on the 
presumption for service connection for disease related to 
herbicide exposure under 38 C.F.R. § 3.309.  

The Board notes that monoclonal gammopathy of unknown 
significance is not considered a disability; rather it is a 
finding of abnormal protein in the blood.  While this 
condition may lead to serious disorders over time, the 
abnormal protein itself is not disabling in the absence of a 
corresponding diagnosed disability.

To the extent that the Veteran claims that he should be 
granted service connection for monoclonal gammopathy because 
it is a known precursor to multiple myeloma, which is listed 
amongst the presumptive diseases for Agent Orange exposure, 
the Board notes again that service connection cannot be 
granted on a direct or presumptive basis without a current 
diagnosis of the disease for which the claim is being made.  
Therefore, the Veteran cannot be granted service connection 
for multiple myeloma without first being diagnosed with the 
disease.  There is no evidence in the record of the Veteran 
ever being diagnosed with multiple myeloma; therefore, 
service connection for that disability is not an issue at 
this time.

The Board also notes that exposure to Agent Orange in and of 
itself, is not considered a disability for VA compensation 
purposes.  There must be evidence of a disability resulting 
from the exposure in order for a claim for service connection 
to be granted.  Absent evidence of such a disability, the 
Board notes that a VA examination addressing this claim is 
not "necessary" under 38 U.S.C.A. § 5103A(d) because there 
exists no reasonable possibility that such examination would 
result in favorable findings.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

For the reasons and bases stated above, the Board concludes 
that service connection for Agent Orange exposure is not 
warranted, and the claim is denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in November and December 2004 and 
January 2007, the claimant was provided with the notice 
required by section 5103(a).  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the Veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  

Finally, the Board notes that Veteran's service treatment 
records and other pertinent available records have been 
obtained in this case.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records that could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.  The Veteran was also afforded 
VA examinations in regard to the skin cancer and IBS claims, 
and, as described in detail above, such an examination is not 
"necessary" with the Agent Orange claim.

In sum, the Board finds no notification or assistance error 
on the part of VA that was prejudicial to the Veteran.


ORDER

Service connection for skin cancer is granted.

Service connection for irritable bowel syndrome is denied.

Service connection for Agent Orange exposure is denied.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The medical evidence shows that the Veteran has been 
diagnosed with PTSD, but the evidence currently of record 
does not establish his participation in combat with the enemy 
or corroborate the occurrence of a stressor supporting the 
diagnosis of PTSD.

Although some of the Veteran's alleged stressors are not 
verifiable or do not appear to have contributed to his 
development of PTSD, the Veteran has alleged that while 
assigned to the 972nd Signal Battalion in Lon Binh from 
October 1968 to November 1968, his unit was subjected to 
incoming small arms fire and shrapnel, participated in combat 
in the field, and was involved in enemy ambushes.  He also 
claims that he witnessed a group of American soldiers being 
shot and killed by another American soldier who went 
"berserk" and opened fire with his M16.  These stressor 
events are potentially verifiable but the RO has not 
undertaken any development to do so.  

Although peripheral neuropathy is listed as a presumptive 
disease for herbicide exposure under 38 C.F.R. § 3.309(e), 
the disease must have manifested to a compensable degree 
within one year of the Veteran's discharge from service.  
The VA outpatient treatment records do not show complaints, 
treatment or a diagnosis related to peripheral neuropathy 
within one year of the Veteran's return from Vietnam.  
Furthermore, during a February 2005 VA examination, the 
Veteran complained of pain and a burning sensation of both 
feet and stiffness in the big-toe joint for the previous two 
years.  The examiner's diagnosis was no peripheral neuropathy 
of the lower extremities and therefore, no opinion on the 
etiology of such a disability was rendered.

However, during his November 2008 Travel Board hearing, the 
Veteran testified that in 1969, after leaving Vietnam, and at 
the time of his discharge from service, he experienced a hot, 
burning sensation in his feet for the first time.  He also 
claimed that within a year of his discharge from service, in 
1970 or 1971, symptoms of burning feet and numbness in his 
feet were documented on his physical examination for 
admission to the Kirksville College of Osteopathic Medicine.  

The medical evidence supportive of the claim consists of 
August 2006, August 2007 and September 2007 statements from 
T.Q., MD, as well as an April 2008 statement from G.G, MD.  
In his statements, T.Q. lists peripheral neuropathy as one of 
the medical problems he was treating the Veteran for.  In 
addition, in his August 2007 statement, T.Q. alleges that the 
Veteran had symptoms of profound numbness in his fingers and 
toes within two months of returning from service in Vietnam, 
and opines that the Veteran's peripheral neuropathy was 
caused by or the result of Agent Orange exposure.  In his 
April 2008 statement, G.G. states that the Veteran has a 
peripheral polyneuropathy which is not due to any of the 
common diagnosable causes.  He goes on to say that peripheral 
neuropathy can be seen with Agent Orange exposure, and it is 
"very possible and perhaps even likely" that the Veteran's 
neuropathy is due to Agent Orange exposure.  

In a compensation case, VA is required to provide a medical 
examination or obtain a medical opinion if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability, and establishes that the Veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

Based on the Veteran's history of service in Vietnam and 
therefore, his presumption of exposure to Agent Orange, his 
current diagnosis of peripheral neuropathy, his contentions 
that he developed symptoms of peripheral neuropathy within a 
year of his last exposure to Agent Orange, and the 
aforementioned medical opinions from T.Q., G.G. and the 
Veteran; the Board finds that a VA examination to determine 
the etiology of any current peripheral neuropathy and a VA 
medical opinion concerning the etiology of the disability is 
warranted.

The Veteran also contends that his currently demonstrated 
GERD was initially manifested in service or is etiologically 
related to service, to include his being exposed to Agent 
Orange.  

Service treatment records are negative for any complaints, 
treatment or diagnosis of GERD.  However, the post-service 
medical evidence of record does show that the Veteran has 
been diagnosed with GERD.  See outpatient treatment records 
from the Battle-Creek VAMC and August 2006, May 2007, August 
2007 and September 2007 letters from T.Q., MD.  In addition, 
the Veteran, who is a medical doctor himself, has submitted 
statements and testified to the fact that in his opinion, his 
GERD is related to his active military service.

In light of the Veteran's contentions and his medical 
opinion, a VA examination must be performed to ascertain the 
nature and likely etiology of the claimed GERD.  See 
38 C.F.R. § 3.159(c)(4).  

The Veteran does not contend nor is there any medical 
evidence suggesting that his currently demonstrated hepatitis 
was present in service or manifested within one year of his 
discharge from service.  The Veteran does contend that he has 
been diagnosed with "chemical" hepatitis, which was caused 
by exposure to herbicides while serving in Vietnam.  

The medical evidence supportive of the Veteran's claim 
includes an October 2008 statement from R.G., MD, a private 
physician who has treated the Veteran.  In his statement, 
R.G. alleges that it is undoubted and extensively documented 
in civilian and governmental literature that exposure to 
chemicals, Agent Orange and pesticides cause hepatoticity.  
He also indicated that the Veteran has chemical hepatitis, 
and opined that there is a 65 percent probability that the 
Veteran's hepatitis was contracted during his military 
service in Vietnam when he was exposed to Agent Orange and 
pesticides.  In addition, as a medical doctor, the Veteran 
has also opined that his current diagnosis of hepatitis is 
related to his active military service in Vietnam.

In light of the Veteran's contentions and his medical 
opinion, as well as the medical opinion of R.G., MD, a VA 
examination must be performed to ascertain the nature and 
likely etiology of the claimed hepatitis.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED to for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request that they submit the 
outstanding evidence.

2.  The RO or the AMC should send the 
Veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation for his peripheral neuropathy 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  In 
particular, the RO or the AMC should 
request that the Veteran provide copies of 
treatment records showing that he reported 
symptoms of peripheral neuropathy within 
one year of his return from active service 
in Vietnam.

3.  Then, the Veteran should undergo a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of any currently 
present peripheral neuropathy.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that such disorder 
is related to his service, including 
chemical exposure therein.  The examiner 
should also provide the rationale for all 
opinions expressed.  If an unfavorable 
opinion is rendered, the examiner should 
discuss that opinion in comparison with the 
Veteran's own opinion because he is a 
medical doctor.

4.  Then, the Veteran should undergo a VA 
gastroenterology examination, with an 
appropriate examiner, to determine the 
nature and etiology of any currently 
present GERD or hepatitis with liver 
damage.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion as to whether any 
currently present GERD or hepatitis with 
liver damage are at least as likely as not 
(e.g., a 50 percent or greater probability) 
related to his service, including chemical 
exposure therein.  The examiner should also 
provide the rationale for all opinions 
expressed.  If an unfavorable opinion is 
rendered, the examiner should discuss that 
opinion in comparison with the Veteran's 
own opinion because he is a medical doctor.

5.  The RO or the AMC should contact the 
U.S. Army and
Joint Services Records Research Center 
(JSRRC) (formerly known as the U.S. Armed 
Forces Service Center for Unit Records 
Research (CURR)) and request it attempt to 
corroborate the Veteran's allegations that 
his unit was subjected to incoming small 
arms fire and shrapnel, participated in 
combat in the field, was involved in enemy 
ambushes, and that a group of American 
soldiers was shot and killed by another 
American soldier who went "berserk" and 
opened fire with his M16.  Specifically, 
the records of the Veteran's unit should be 
obtained, if available, and added to the 
claims file.

6.  If, and only if, an in-service stressor 
event is corroborated by the JSRRC, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he has PTSD (under DSM-IV criteria) 
related to the verified event(s) in 
service.  The Veteran's claims folder must 
be made available to and reviewed by the 
examiner.  If PTSD is diagnosed, the 
examiner should identify the stressful 
event(s) upon which the diagnosis is 
predicated.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis in a typewritten report.   

7.  After completion of the above and any 
other
development it determines to be warranted, 
the RO or the AMC should readjudicate the 
issues on appeal.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite opportunity 
to respond.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


